On January 9,2004, the defendant was sentenced to Fifteen (15) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Sexual Assault, a Felony.
On June 11, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Peter Ohman. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly inadequate, as it does not provide a long enough period of supervision for the defendant. The Division bases their determination upon its review and consideration of the psychosexual evaluation and the admitted history of the defendant.
*38DATED this 25th day of June, 2004.
Therefore, it is the unanimous decision of the Division that the sentence shall be modified to Twenty-Five (25) years in the Montana State Prison, with Twenty (20) years suspended. The conditions of the suspension are as stated in the January 9, 2004 Judgment of the District Court.
Done in open Court this 11th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Alt. Member, Hon. Kirk D. Krueger.